Citation Nr: 0716136	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-30 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylosis, claimed as arthritis of the neck.

2.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the veteran's claim 
for service connection for a bilateral shoulder disability, 
and on appeal of an April 2005 rating decision which denied 
the veteran's claim for service connection for cervical 
spondylosis (claimed as arthritis of the neck).  The veteran 
disagreed with both of these rating decisions in May 2005.  
In September 2005, the veteran perfected a timely appeal on 
both claims and requested a Travel Board hearing which was 
held before the undersigned Veterans Law Judge in August 
2006.  At that hearing, the veteran waived agency of original 
jurisdiction (AOJ) review for all evidence submitted to VA 
subsequent to certification of his appeal to the Board in 
March 2006.  See 38 C.F.R. § 20.1304.

In January 2007, the Board requested an independent medical 
expert (IME) opinion concerning the nature and etiology of 
the veteran's claimed bilateral shoulder disability and neck 
arthritis.  This opinion was received at the Board in 
February 2007, and a copy was provided to the veteran and his 
service representative later that same month.  The veteran 
was informed that he had 60 days from the date of the Board's 
February 2007 letter enclosing the IME opinion to review it 
and send any additional evidence or argument that he wanted 
to submit.  The veteran's service representative notified the 
Board in April 2007 that it had no further argument or 
evidence to submit.  Accordingly, the Board will proceed to 
adjudication of the veteran's claims.


FINDINGS OF FACT

1.  The competent and probative evidence associates the 
veteran's cervical spondylosis to service.

2.  The competent and probative evidence does not relate the 
veteran's currently diagnosed chronic bilateral shoulder pain 
with impingement or rotator cuff disease, status-post 
bilateral shoulder surgery, to service.


CONCLUSIONS OF LAW

1.  The veteran's currently diagnosed cervical spondylosis is 
related to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006).

2.  A bilateral shoulder disability was not incurred in or 
aggravated by active service; nor may arthritis of the 
shoulders be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, of what specific 
evidence he is to provide, and of what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  A fourth requirement is 
to request that the claimant provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this case, VA has met these duties with regard to the 
claims adjudicated in this decision.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided to the veteran in 
July 2004 and January and November 2005 fulfill the 
provisions of 38 U.S.C.A. § 5103(a).  The RO also provided 
the veteran and his service representative with notice of the 
Dingess requirements in March 2006.  However, the Board finds 
that such post-decisional notice of the Dingess requirements 
(i.e., after the December 2004 and April 2005 rating 
decisions that are the subject of this appeal) was not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  As will be explained below in greater detail, 
the preponderance of the evidence is against the veteran's 
claims; thus, any question as to the appropriate disability 
ratings or effective dates to be assigned is moot.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini II, supra.  Here, with respect to the veteran's 
claim for service connection for a bilateral shoulder 
disability, VA provided VCAA notice to the appellant and his 
service representative in July 2004, prior to the original 
AOJ decision in December 2004.  With respect to the veteran's 
claim for service connection for cervical spondylosis, 
claimed as arthritis of the neck, VA provided VCAA notice to 
the appellant and his service representative in January 2005, 
prior to the original AOJ decision in April 2005.  Further, 
the content of the notices provided to the appellant since 
the December 2004 and April 2005 rating decisions fully 
complied with VCAA requirements.  The veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, to include the opportunity to 
present pertinent evidence.  The veteran also testified in 
support of his claims at a Travel Board hearing in August 
2006.  Although he asserted in April 2007 that there were 
(unspecified) "mistakes" in the hearing transcript, neither 
he nor his service representative has identified any errors 
that affected the adjudication of his claims.  Simply put, 
there is no indication that any VA error in notifying the 
appellant has reasonably affected the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); see Mayfield v. Nicholson, 19 Vet. App. 
103, 128, 129 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (due process concerns with respect to VCAA 
notice must be pled with specificity).  See also Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  Thus, the 
appellant was not prejudiced and the Board may proceed to 
decide this appeal.

As to the duty to assist, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 The evidence includes service medical records, private 
treatment records, Social Security Administration (SSA) 
records, and VA medical records, including VA examination 
reports.  As noted in the Introduction, in February 2007, VA 
obtained an IME opinion on the nature and etiology of the 
veteran's cervical spondylosis and bilateral shoulder 
disability.  There is no indication of any additional 
relevant evidence that has not been obtained.  The Board 
notes that, in April 2007, the veteran requested "an 
extension in the deadline for returning paperwork."  
However, he did not identify what, if any, paperwork he 
needed more time to return to VA.  Further, the veteran's 
service representative notified VA in a written brief filed 
that same month, in April 2007, that there was no further 
information or evidence to obtain in support of the veteran's 
claims.  The evidence is adequate to resolve both claims; 
there is no duty to provide another examination or a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard, supra. 

Factual Background

A review of the veteran's service medical records indicates 
that he reported a history of a painful shoulder or elbow at 
his enlistment physical examination in April 1966.  The in-
service examiner stated that this referred to a history of 
right elbow stiffness and was not considered disabling.  
Clinical evaluation was normal.  The veteran was not treated 
during active service for cervical spondylosis or a bilateral 
shoulder disability.  When he was assigned to the U.S. Navy 
Reserve in October 1970, the veteran reported a pinched nerve 
in his right shoulder and denied any history of a painful 
shoulder.  The in-service examiner noted that the pinched 
nerve in the right shoulder was secondary to a "recent" 
motorcycle accident that had occurred in the previous 
3 weeks.

In a September 1988 letter, V.C.G., M.D. (Dr. V.C.G.) stated 
that the veteran complained of numbness in the right upper 
extremity and right anterior chest wall, decreased right 
upper extremity strength, and occasionally complained of neck 
pain and right upper extremity pain.  The veteran stated that 
his symptoms had begun about 20 years earlier and had 
increased in severity in the past year.  He also reported 
that his symptoms had begun after a motorcycle accident in 
1968.  The veteran was employed full-time in a tool and die 
factory.

In March 1999, the veteran received private arthoscopic 
examination of the right shoulder with transarthroscopic 
partial acromionectomy.  The pre-operative and post-operative 
diagnoses were impingement syndrome and bursitis with 
acromioclavicular arthritis of the right shoulder.

Private x-rays of the veteran's bilateral shoulders in March 
2002 showed a previous partial resection of the outer end of 
the clavicle in an otherwise normal right shoulder and a 
previous un-united fracture in the outer superior portion of 
the clavicle with no significant displacement and mild 
degenerative changes in the left shoulder.

A private left shoulder arthrogram in April 2002 showed an 
ossicle along the superior aspect of the acromioclavicular 
(AC) joint, very minimal degenerative irregularity of the 
bony labrum, and no partial or full thickness rotator cuff 
tear.  A private right shoulder arthrogram in April 2002 
showed an irregularity of the AC joint, a calcific structure 
at the rotator cuff insertion suggesting calcific tendinitis, 
and a very subtle density at the rotator cuff insertion on 
the greater tuberosity which suggested that it was due to a 
tear of the tendinous insertion itself.

On private outpatient treatment in April 2002, the veteran 
complained of bilateral shoulder pain, left worse than right, 
and popping, snapping, and cracking with pain in the left 
shoulder.  Physical examination showed a positive impingement 
sign and popping over the left shoulder and tenderness and 
crepitance with range of motion and a positive impingement 
sign in the right shoulder.  The impressions were left 
shoulder rotator cuff tear and a possible rotator cuff tear 
in the right shoulder.

In May 2002, the veteran received private left shoulder 
arthroscopic surgery.  The pre-operative diagnosis was left 
shoulder impingement.  The post-operative diagnoses were left 
shoulder chondromalacia grade 4 of the humeral head and 
glenoid labral tear superior with impingement of the left 
shoulder.

In August 2002, the veteran received private right shoulder 
arthoscopy.  The pre-operative diagnosis was a small tear of 
the rotator cuff of the right shoulder with impingement.  The 
post-operative diagnoses were a right shoulder glenoid labral 
tear and osteoarthritis of the humeral head with impingement.

On private outpatient orthopedic treatment in February 2003, 
S.C.B., D.O. (Dr. S.C.B.), stated that the veteran complained 
of a long history of chronic bilateral shoulder pain.  The 
veteran reported that his chronic bilateral shoulder pain had 
begun when he received "a hockey injury to the right 
shoulder in 1996 while doing extramural nighttime hockey."  
The veteran also reported that he experienced progressively 
increasing right shoulder pain "to the point where he was 
almost unable to use the shoulder and developed early frozen 
shoulder" after taking a job lifting large industrial molds 
above his head repeatedly during 12-hour shifts and loosening 
these molds using long pipes that he pulled on at work.  The 
veteran's March 1999 arthroscopy was noted, which completely 
resolved his symptoms and allowed him to return to work 
without restriction.  The veteran subsequently developed 
bilateral shoulder pain after being injured at work in 
January 2002 while lifting a steel rack, slipping on oil, and 
falling down.  An arthrogram suggested a possible tear in the 
right tendon and clavicle changes and degenerative joint 
disease in the left shoulder.  A May 2002 arthroscopy had 
"only helped the pain to a slight degree."  The veteran had 
additional right shoulder surgery in August 2002 which was 
only minimally effective.  The veteran described his left 
shoulder pain as an intermittent burning pain in the left 
deltoid that worsened on abduction, kept him awake at night, 
and was associated with occasional paresthesias of the first 
through fourth digits on the left hand.  The veteran 
described his right shoulder pain as radiating from the 
supraclavicular area to the right trapezius and paracervical 
area with occasional paresthesias, no weakness, and 
exacerbated by lifting.  He denied any bowel or bladder 
dysfunction.  The veteran also "denies any other shoulder 
injuries other than the original hockey injury to the right 
shoulder in 1996."  Physical examination showed a well 
healed bilateral incision with no redness or fixed scar 
deformity, a "not too bad" range of motion in both 
shoulders, early adhesive capsulitis, particularly on the 
right, a diminished range of motion in the cervical spine in 
side bending and rotation to the right, equal bilateral 
muscle reflexes, and intact sensation bilaterally.  The 
impressions were chronic bilateral shoulder pain, status-post 
decompressive acromioplasty with resection of the right 
clavicle with a history of impingement syndrome and rule-out 
cervical radiculopathy versus median mononeuropathy.

A private magnetic resonance imaging (MRI) scan of the 
veteran's left shoulder in May 2003 showed normal muscles and 
tendons in the rotator cuff, no glenohumeral joint effusion, 
a normal biceps tendon, and a post-traumatic change in the 
distal left clavicle.  The impressions were labral tears and 
no evidence of a rotator cuff tear.

On private outpatient treatment in June 2003, the veteran 
complained that his right shoulder continued to cause him 
"significant problems."  W.W.S., M.D. (Dr. W.W.S.), stated 
that an MRI showed a rotator cuff abnormality "which would 
be compatible with at least a partial tear."  However, after 
reviewing the veteran's x-rays, Dr. W.W.S. stated that he was 
not impressed that this joint was arthritic.  The veteran had 
a full range of motion with good internal and external 
rotation, which was not typical of a significant problem with 
arthritis, and experienced pain and weakness on abduction, 
indicating some rotator cuff malfunction.  

In July 2003, Dr. W.W.S. performed arthroscopy on the 
veteran's right shoulder.  The diagnosis was a rotator cuff 
tear of the right shoulder.

A review of the veteran's SSA records shows that he was 
awarded SSA benefits in October 2003 for status-post 
surgeries of both shoulders.

A private MRI of the veteran's cervical spine in August 2005 
showed very severe generalized cervical disc space 
degeneration with disc bulging and anterior margin spurring 
along the spine and no cervical vertebral body compression 
deformity from trauma.  

In a March 2006 letter, E.J.S., M.D. (Dr. E.J.S.), stated 
that the veteran had reported to him that he had struck his 
left shoulder in a motorcycle accident in 1968 and also 
experienced "some neck injury" as a result of this 
accident.  Dr. E.J.S. stated that the veteran's medical 
records "clearly indicate that he struck his left shoulder 
and left side of his head at the time of that motorcycle 
accident.  The left shoulder and neck injury have left some 
permanent disability."  Dr. E.J.S. also stated that a review 
of the veteran's medical records showed that his right 
shoulder had been injured in the same motorcycle accident.  
Dr. E.J.S. concluded that the veteran's combined neck and 
bilateral shoulder injuries "have left him with degenerative 
change and chronic pain."  He also concluded that the 
veteran had sustained "a correspondingly greater degree of 
permanent disability to his neck and both shoulders as a 
result of that 1968 injury."

In a May 2006 letter, Dr. V.C.G. stated that he had seen the 
veteran for complaints of neck and bilateral arm pain.  The 
veteran's electromyograph (EMG) had shown chronic C6 
involvement as well as C5 and C7.  The veteran's multiple 
root involvement made him "quite uncomfortable" and, 
although this pain was "mostly not acute, it bothers him."  
Based on the veteran's reported history, Dr. V.C.G. thought 
that the in-service motorcycle accident "started the ball 
rolling for him and is causing his problems, which have 
increased over the years, particularly his cervical area."  
Dr. V.C.G. also stated that, in all probability, the 
veteran's reported in-service motorcycle accident caused his 
cervical problems.

In an April 2006 statement, the veteran contended that he had 
been injured in 2 separate motorcycle accidents during active 
service in March and August 1968.

The veteran testified at his August 2006 Travel Board hearing 
that he had been involved in 2 motorcycle accidents in 1968.  
He also testified that there were no police reports or other 
medical records documenting this accident or the injuries 
that the veteran sustained following these accidents.  
Following these accidents, the veteran testified that his 
back and shoulders were "always sore" during active 
service.  The veteran disputed the October 1970 medical 
history report which noted a "recent" motorcycle accident 
and asserted that certain of his service medical records were 
missing.

In an August 2006 letter, M.Z., P.T., stated that he had 
worked with the veteran for 6-7 years in physical therapy.  
The veteran reported that "most of his problems started 
following 2 motorcycle accidents in 1968."  His problems 
included bilateral shoulder surgeries and significant 
cervical degenerative changes which were "irreversible 
problems that have left him with permanent deficits in 
strength and/or range of motion of the involved areas."  The 
veteran was likely to experience recurrent flare-ups of these 
problems.

In his IME opinion report, B.A.P., M.D. (Dr. B.A.P.) stated 
that he had reviewed the veteran's claims file, including his 
service medical records, and discussed these records in 
detail.  He noted the veteran's report of a pinched nerve in 
the right shoulder in October 1970.  He stated that there 
were no medical records documenting any treatment for 
cervical or shoulder conditions between 1970 and 1999 when 
the veteran received a right shoulder arthroscopy.  
Dr. B.A.P. also noted the letters from other private 
examiners contained in the veteran's claims file.  

Based on his review of the veteran's records, Dr. B.A.P. 
diagnosed cervical spondylosis, chronic bilateral shoulder 
pain with impingement, and rotator cuff disease, status-post 
bilateral shoulder surgery.  Dr. B.A.P. commented that it 
appeared that the veteran had been "very functional" until 
1999, when he reported increasing shoulder and neck 
complaints.  Dr. B.A.P. concluded that it was more probable 
than not that the veteran's reported involvement in a 
motorcycle accident was responsible for his cervical 
spondylosis.  He based this opinion on the documented 
radicular complaints following the accident, as reported at 
the veteran's discharge from service.  Dr. B.A.P. also stated 
that it was also probable that the veteran's post-service 
manual labor job helped exacerbate but did not cause his 
spondylosis.  Dr. B.A.P. opined further that the veteran's 
bilateral shoulder complaints were not the result of his 
motorcycle accident in 1968.  The diagnoses of chronic 
bilateral shoulder pain with impingement and bilateral 
rotator cuff tears also were not the result of this reported 
in-service accident.  Dr. B.A.P. based his opinion on the 
fact that the mechanism of the motorcycle accident, with the 
veteran landing on his left shoulder, would more likely than 
not result in either acute pathology (a fracture, rotator 
cuff tear, or labral tear) or delayed AC joint arthritis on 
the left side.  However, because the veteran worked in a 
physically demanding job for over 20 years after the accident 
and prior to any documented shoulder complaints, Dr. B.A.P. 
concluded that the veteran's shoulder diagnoses were not 
acute or related to the in-service accident.  He noted that 
the veteran's eventual right-sided AC joint arthritis was 
more consistent with the injury sustained while playing 
hockey in 1996 when the veteran injured his right shoulder.  
There was no evidence from the record of a traumatic rotator 
cuff injury, although such an injury would almost certainly 
prevent any possibility of working in manual labor.  
Additionally, Dr. B.A.P. stated that the record showed that 
the veteran's rotator cuff stayed intact for over 20 years 
after the in-service injury and did not support a traumatic 
event but a repetitive use injury and normal degenerative 
changes to the rotator cuff.  The findings of rotator cuff 
pathology were not associated with the motorcycle accident in 
1968 but instead were associated with over 20 years of manual 
labor and normal degenerative changes from aging.

Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 
2005); 38 C.F.R. § 3.303 (2006).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

The Board finds that the competent and probative evidence 
supports the veteran's claim for service connection for 
cervical spondylosis (claimed as arthritis of the neck).  As 
noted above, the veteran's service medical records reference 
an in-service motorcycle accident.  In this case, for reasons 
further described below, the Board finds that the IME opinion 
is of very high probative value.  Significantly, this opinion 
indicates that the veteran's cervical spondylosis (claimed as 
arthritis of the neck) is related to active service.  
Accordingly, the competent and probative evidence of greatest 
weight supports the claim, and service connection for 
cervical spondylosis is in order.   

By contrast, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral shoulder disability, to include 
arthritis.  As noted above, in October 1970, the veteran 
reported a pinched nerve in the right shoulder.  As discussed 
above, the IME found that such manifestation represented a 
radicular symptom associated with the cervical disorder 
granted above rather than a true shoulder disability.  
Otherwise, the veteran's service medical records are 
completely silent for any complaints of or treatment for a 
bilateral shoulder disability, to include arthritis.  
Although the veteran asserted at his August 2006 Travel Board 
hearing that certain (unspecified) service medical records 
were missing, he has not provided any evidence to support his 
assertion or notified VA of alternate sources for obtaining 
the allegedly missing records.  In sum, the service medical 
records do not show the onset of a shoulder disability during 
service.  There also is no evidence of a bilateral shoulder 
disability, to include arthritis, within the first post-
service year so as to justify service connection for a 
bilateral shoulder disability on a presumptive basis.

The Board acknowledges that the veteran has been treated for 
bilateral shoulder problems after his separation from 
service.  Further, the Board also acknowledges that 
Dr. E.J.S. related the veteran's bilateral shoulder 
disability to active service.  However, the Board finds this 
nexus to be inherently incredible and of no probative value.  
Where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor some medical evidence 
over other medical evidence provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Both 
the Federal Circuit and the Veterans Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Veterans Court has instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Guerrieri, supra, at 470-71.

Dr. E.J.S. is incorrect when he stated in March 2006 that the 
veteran's service medical records show that he was involved 
in an in-service motorcycle accident that resulted in 
bilateral shoulder injuries.  Specifically, Dr. E.J.S. stated 
in March 2006 that the veteran's medical records "clearly 
indicate that he struck his left shoulder and left side of 
his head at the time of that motorcycle accident" and that 
he also had injured his right shoulder in this accident.  
(Emphasis added.)  It is apparent that Dr. E.J.S. did not 
have access to or review the veteran's claims file, to 
include service medical records, prior to offering his 
opinion.  Dr. E.J.S. also indicated that his opinion relating 
the veteran's bilateral shoulder disability to active service 
was based on the veteran's reported in-service history.      

The Veterans Court has held that the value of a physician's 
statement depends, in part, on the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
rationale provided by Dr. E.J.S. for his March 2006 opinion 
was based on the veteran's uncorroborated assertions 
regarding the results of an in-service motorcycle accident 
and an inaccurate report of medical records that allegedly 
documented in-service bilateral shoulder injuries sustained 
as a result of this accident when, in fact, no such records 
exist.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the 
Veterans Court held in part that reliance on a veteran's 
statements renders a medical report incredible only if the 
Board rejects the veteran's statements.  The Board also may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis of the opinion, 
so long as that is not the sole reason for rejecting the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In the absence 
of service medical records documenting treatment for and 
findings of a bilateral shoulder disability, the Board 
rejects the March 2006 opinion attempting to relate a 
bilateral shoulder disability to active service based on the 
veteran's inaccurately reported medical history and on an 
alleged review of medical records that do not, in fact, 
exist.

In this regard, the Board also observes that the veteran has 
not consistently reported the facts surrounding his alleged 
in-service motorcycle accident to his post-service examiners.  
For example, the veteran reported to Dr. V.C.G. in September 
1988 that he had been involved in one in-service motorcycle 
accident in 1968.  G.L.J. provided a lay statement in April 
2004 in which he contended that the veteran had told him that 
he had been involved in two motorcycle accidents in 1968.  
The veteran himself later reported to VA in April 2006 that 
he had been involved in two in-service motorcycle accidents 
in 1968 and testified to that effect at his August 2006 
Travel Board hearing.  He also informed his physical 
therapist in August 2006 that his shoulder problems had begun 
following two in-service motorcycle accidents in 1968.  See 
Grover, supra.  

The Board also observes that the veteran has not reported a 
consistent in-service history to his post-service examiners.  
For example, the veteran asserted to Dr. V.C.G. in September 
1988 that he had injured his right shoulder in an in-service 
motorcycle accident in 1968.  When seen by Dr. S.C.B. in 
February 2003, however, the veteran denied all other shoulder 
injuries except bilateral shoulder pain following a hockey 
injury in 1996, or 26 years after service separation (and 
28 years after the alleged in-service motorcycle accident).  
The veteran subsequently reported to Dr. E.J.S. in March 2006 
that he had injured his left shoulder in an in-service 
motorcycle accident in 1968.  

Even assuming that the veteran was involved in one (or more) 
in-service motorcycle accident(s), the IME opinion obtained 
by VA in February 2007 conclusively ruled out any medical 
nexus between the veteran's currently diagnosed chronic 
bilateral shoulder pain with impingement and active service.  
The Board finds the February 2007 IME opinion to be highly 
probative, since it was based on a comprehensive review of 
the claims file and not solely on the veteran's self-reported 
medical history.  The Board observes that Dr. B.A.P. had 
access to and reviewed in detail the veteran's complete 
claims file, to include service medical records, post-service 
private treatment records, and the March 2006 opinion 
provided by Dr. E.J.S., prior to offering his own independent 
medical opinion.  The February 2007 IME opinion also is 
highly probative because it takes into consideration all of 
the possible etiologies of the current disability, including 
the veteran's service injury(ies), post-service injuries, 
work history, and age.  Further, the IME did not find 
objective medical evidence in the record where it does not 
exist.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the evidentiary record as a 
whole); Owens v. Brown, 7 Vet. App. 429 (1995) (the Board is 
free to favor one medical opinion over another provided it 
offers an adequate basis for doing so).

The veteran is competent to report what he experienced in 
service although, as noted above, he has not consistently 
reported his in-service experiences to his post-service 
examiners.  However, as to the assertions by the veteran and 
his service representative regarding the claimed causal link 
between a bilateral shoulder disability and active service, 
as lay persons, they are not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders.  
The evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.   See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu, supra.

In summary, the Board finds that the evidence supports a 
claim for service connection for cervical spondylosis.  The 
Board finds further that the preponderance of the evidence is 
against the claim for service connection for a bilateral 
shoulder disability.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b).  
However, there is no approximate balance of positive and 
negative evidence that otherwise warrants a more favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cervical spondylosis is granted.

Service connection for a bilateral shoulder disability is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


